DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,608,646 (the ‘646 patent, hereafter). Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to substantially the same embodiment of the invention.  In particularly, claims 1-15 of the ‘646 patent teaches a phase interpolator comprising an interpolating circuit, and method thereof, comprising first and second supply lines for receiving first and second DC potentials, a plurality of resistors in parallel each is connected to respective connecting switch, a capacitor, a first input clock, and a second input clock with the connections and operations as recited in the claims 1-15 of the instant application.
Claim Objections
Claims 1-10 are objected to because of the following informalities:  
Claims 1 and 7, line 8, “the resistor” should be changed to --the respective resistor--.
Claims 2-6 and 8-10 are objected to because they depend on claims 1 and 7, respectively.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2008/0101521).
For claim 1, Lee et al. teaches a phase interpolator (Figure 2) comprising an interpolating circuit (VR1 in Figure 9), wherein the interpolating circuit (VR1) comprises, between a first and a second supply line (CONTROL VOLTAGE SIGNAL and Ground) for receiving a first and a second direct current (DC) potential (potential at CONTROL VOLTAGE SIGNAL and potential at Ground), respectively, the first and the second DC potentials differing from each other: a plurality of resistors (R20, R21, … R2N) in parallel; wherein one end of each of the resistors (R20, R21, … R2N)  is coupled to a connecting switch (S140, S141, … S14N-1) respectively, each connecting switch (S140, S141, … S14N-1) is configured to connect and disconnect, as operated in accordance with one of a first and a second input clocks at a time (Q(0), Q(1), … Q(N-1)), the respective resistor to and from the first supply line (CONTROL VOLTAGE SIGNAL), respectively, wherein the first input clock (Q(0))has a first input clock edge with a first phase, and the second input clock (Q(1)) has a second input clock edge with a second phase delayed from the first phase (Q(1) is delayed from Q(1), see Figure 4); and the other ends of the plurality of resistors (R20, R21, … R2N) are coupled to a capacitor (C3) in series.

For claim 7, Lee et al. teaches a phase locked loop (Figure 2) comprising phase interpolator (Figure 4) comprising an interpolating circuit (VR1 in Figure 9), wherein the interpolating circuit (VR1) comprises, between a first and a second supply line (CONTROL VOLTAGE SIGNAL and Ground) for receiving a first and a second direct current (DC) potential (potential at CONTROL VOLTAGE SIGNAL and potential at Ground), respectively, the first and the second DC potentials differing from each other: a plurality of resistors (R20, R21, … R2N) in parallel; wherein one end of each of the resistors (R20, R21, … R2N)  is coupled to a connecting switch (S140, S141, … S14N-1) respectively, each connecting switch (S140, S141, … S14N-1) is configured to connect and disconnect, as operated in accordance with one of a first and a second input clocks at a time (Q(0), Q(1), … Q(N-1)), the respective resistor to and from the first supply line (CONTROL VOLTAGE SIGNAL), respectively, wherein the first input clock (Q(0))has a first input clock edge with a first phase, and the second input clock (Q(1)) has a second input clock edge with a second phase delayed from the first phase (Q(1) is delayed from Q(1), see Figure 4); and the other ends of the plurality of resistors (R20, R21, … R2N) are coupled to a capacitor (C3) in series.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2008/0101521).
For claims 8-10, Lee et al. teaches the phase-locked loop (Figure 2) as discussed above in claim 7.  Lee et al. does not disclose the phase-locked loop is a specific one of an analog phase-loop, a digital phase-locked loop, and a sub-sampling phase-locked loop.  However, it is seen that a specific phase locked loop (an analog phase-loop, a digital phase-locked loop, and a sub-sampling phase-locked loop) is merely a designed choice depend on the need for a specific application.  Therefore, it would have been obvious to one having ordinary skilled in the art at the time before the invention was effectively filed to use a specific phase locked loop of an analog phase-loop, a digital phase-locked loop, and a sub-sampling phase-locked loop depending on the need for a specific application.
Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and would be allowed upon filing a proper Terminal Disclaimer.
Claims 11-15 would be allowed upon filing a proper Terminal Disclaimer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directly to Examiner Long Nguyen whose telephone number is (571) 272-1753.  The Examiner can normally be reached on Monday to Friday from 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  The fax number for this group is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/Long Nguyen/
Primary Examiner
Art Unit 2842